                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                                8:13CR269

       vs.
                                                                 ORDER
JEFFREY RITCHISON,

                     Defendant.


      This matter is before the Court on the Defendant=s Motion to Vacate Judgment in

2255 Proceeding, ECF No. 77. This Court notes that the Defendant filed an earlier motion

and amended motion under 28 U.S.C. ' 2255, ECF Nos. 42, 45, which were addressed

by the Court and resulted in an Amended Judgment and reduced term of incarceration.

A second or successive motion must be certified as provided in section 2244 by a panel

of the appropriate court of appeals to containB

      (1) newly discovered evidence that, if proven and viewed in light of the
      evidence as a whole, would be sufficient to establish by clear and
      convincing evidence that no reasonable factfinder would have found the
      movant guilty of the offense; or

      (2) a new rule of constitutional law, made retroactive to cases on collateral
      review by the Supreme Court, that was previously unavailable.

28 U.S.C. ' 2255 (h).

      The Defendant asserts that he is entitled to relief based on a new rule of

constitutional law that was unavailable to him prior to June 4, 2018, specifically the

holdings in Hughes v. United States, 138 Sup. Ct. 1765 (2018). Without the required
certification from the Eighth Circuit, however, this Court cannot consider the merits of the

Defendant=s second ' 2255 motion.1 Accordingly, the pending motion will be denied.



       IT IS ORDERED:

       1.      The Defendant=s Motion to Vacate Judgment in 2255 Proceeding, ECF No.

               77, is denied; and

       2.      The Clerk of the Court is directed to mail a copy of this Memorandum and

               Order to the Defendant at his last known address.



       Dated this 6th day of December, 2019.

                                                      BY THE COURT:

                                                      s/Laurie Smith Camp
                                                      Senior United States District Judge




       1   Further, assuming without deciding that the Hughes decision would provide the Defendant any
relief under ' 2255, his Motion was not timely filed under ' 2255(f).
